Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is Streich et al. (US 2014/0311752) and Merron et al. (WO 2017/123198), as discussed in the action dated 10/6/21.
The prior art of record fails to disclose, alone or in combination, the key features of “the one or more scarf cuts extend between a first end and a second end of the expandable collar with an angle relative to the first end, wherein each of the one or more scarf cuts is a spiral or helically extending cut slot through a body of the expandable collar” in combination with the other limitations currently presented in the combination of claim 1.
The prior art of record fails to disclose, alone or in combination, the key features of “the one or more scarf cuts extend between a first end and a second end of the expandable collar with an angle relative to the first end, wherein each of the one or more scarf cuts is a spiral or helically extending cut slot through a body of the expandable collar” in combination with the other limitations currently presented in the combination of claim 10.
The prior art of record fails to disclose, alone or in combination, the key features of “the one or more scarf cuts extend between a first end and a second end of the expandable collar with an angle relative to the first end, wherein each of the one or more scarf cuts is a spiral or helically extending cut slot through a body of the expandable collar” in combination with the other limitations currently presented in the combination of claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 230-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P STEPHENSON/Primary Examiner, Art Unit 3676